







BARNES GROUP INC.


Enhanced Life Insurance Program


As Amended and Restated Effective April 1, 2011


Preamble


The Barnes Group Inc. Enhanced Life Insurance Program (the “Program”) was
originally adopted effective October 1, 1992 and was previously amended
effective May 16, 1997, December 31, 2007 and December 31, 2008.
In accordance with the Company's unrestricted right to amend, modify, withdraw
or add to any of the benefits, terms or conditions of the Program at any time,
the Company hereby amends and restates the Program effective April 1, 2011.
To the extent the Program is subject to the requirements imposed by Code section
409A on nonqualified deferred compensation plans (and the applicable guidance
issued thereunder), the Program is intended to comply with such requirements and
the terms of the Plan shall be interpreted consistently therewith.
The Program as amended and restated effective April 1, 2011, shall not apply to
any amounts (including without limitation taxable benefits) to be paid or
provided pursuant to the provisions of the Program as in effect prior to
December 30, 2007 that are “grandfathered” from Code section 409A (i.e., that
constitute compensation to which Code section 409A does not apply pursuant to
Treasury Regulation section 1.409A-6 or any other applicable Treasury Department
guidance) (“Grandfathered Amounts”). Grandfathered Amounts shall be determined
in accordance with, and be governed exclusively by, the provisions of the
Program as in effect before December 30, 2007. Effective December 31, 2008, any
amounts, other than Grandfathered Amounts, to be paid or provided under the
Program shall be determined in accordance with, and be governed exclusively by,
the Program as amended and restated effective December 31, 2008 and as further
amended and restated effective April 1, 2011, which is set



forth herein.








Section 1. Purpose


The Enhanced Life Insurance Program (ELIP) is designed to replace the group term
life insurance plan for salaried employees in grades 20 and above (excluding
officers) of Barnes Group Inc. with insurance that provides increasing cash
value and little or no post-retirement income tax liabilities.




Section 2. Definitions


2.1
"Affiliate" means a corporation or trade or business that, together with the
Company, is a member of: (a) a controlled group of corporations, within the
meaning of Code section 414(b), or (b) a group of trades or businesses under
common control, within the meaning of Code section 414(c).

2.2
"Base Salary" means annual compensation excluding any bonuses or other special
compensation.



2.3
"Benefits Committee" means the Benefits Committee appointed by the Board of
Directors, which Committee has the sole authority and discretion to administer
the Plan in accordance with its terms and purposes.

2.4
"Board of Directors" means the Board of Directors of the Company.



2.5
"Code" means the Internal Revenue Code of 1986, as amended from time to time.



2.6
"Company" means Barnes Group Inc.



2.7
"CMDC" means the Compensation and Management Development Committee of the
Company's Board of Directors.

2.8
"Death Benefit" means the amount of life insurance provided under the Plan
pursuant to Section 5.1.



2.9
"Eligible Employee" means any salaried employee of the Company in salary grades
20 and above, excluding officers; provided that, notwithstanding the foregoing,
the Benefits Committee may exclude any employee of the Company from
participation in the Program at any time before an Insurance Policy is issued to
such employee under the Program. Notwithstanding the foregoing,




no employee of the Company may become an Eligible Employee after April 1, 2011.


2.10
"Insurance Policy" means the Group Flexible Premium Adjustable Life Insurance
Policy issued by Massachusetts Mutual Life Insurance Company to provide the
benefits under this Plan, as in force on April 1, 2011, and any successor life
insurance policy obtained to provide such benefits. The specific terms of the
Insurance Policy that apply to each Participant in the Plan are reflected in an
individual certificate issued by the Massachusetts Mutual Life Insurance Company
to, or on behalf of, each such Participant as the insured.

2.11
"Life Insurance Company" means Massachusetts Mutual Life Insurance Company, or
any other insurance carrier that the Company might use for this program.

2.12
"Participant" means an Eligible Employee who has met insurance underwriting
requirements and is issued an



Insurance Policy under the terms of this Plan.


2.13
"Plan" means the Barnes Group Inc. Enhanced Life Insurance Program (ELIP), as
amended and in effect from time to time.

2.14
"Plan Year" means July 1st through June 30th.



2.15
"Reimburse" (including without limitation “Reimburse a Participant”) or
"Reimbursement" means a payment by the Company to a Participant, or directly to
the Life Insurance Company on behalf of the Participant, as applicable, to pay
any Required Insurance Premiums.

2.16
"Required Insurance Premium" means the insurance premiums, if any, determined on
an objective, nondiscretionary basis by the Life Insurance Company in accordance
with Section 7.

2.17
"Separation from Service" (or "Separates from Service") means a Participant's
death, retirement or other



termination of employment with the Company and all Affiliates. Whether a
Separation from Service has occurred shall be determined by the Benefits
Committee based on all of the facts and circumstances and in accordance with
Treasury Regulation section 1.409A-1(h) and any other relevant guidance issued
under Code section 409A.




Section 3. Administration



The Plan shall be administered by the Benefits Committee.








Section 4. Participation in the Plan


4.1
All Eligible Employees may participate in the Plan on the first day of the Plan
Year coinciding with or next following their date of eligibility for the
Company's group term life insurance plan.

4.2
Eligible Employees may apply to become participants in the Plan by completing an
application to the Life



Insurance Company and submitting any required documentation. Acceptance in the
Plan is subject to the Life Insurance Company's underwriting requirements. An
Eligible Employee shall become a Participant in the Plan when an Insurance
Policy covering him or her is issued by the Life Insurance Company.




Section 5. Life Insurance Benefits


5.1
Prior to retirement, the life insurance benefit, as of the beginning of each
Plan Year, equals three (3) times the Eligible Employee's Base Salary, rounded
up to the next $1,000 for salaried employees in grade 20, and 4 times the
Eligible Employee's Base Salary, rounded up to the next $1,000 for salaried
employees in grades 21 and above. In the case of an Eligible Employee for whom
Reimbursements may be made for any Plan Year quarter after the quarter in which
Separation from Service occurs (i.e., an Eligible Employee who before Separation
from Service has attained age 55 and at least ten (10) years of service with the
Company and/or an Affiliate), the Eligible Employee's Base Salary used to
calculate his life insurance benefit under the Plan shall not be adjusted after
the date the Eligible Employee experiences a Separation from Service. However,
the Death Benefit will be reduced in accordance with Section 5.4 below.

5.2
When a Participant receives an increase in Base Salary or a promotion from Grade
20 other than in the beginning of the Plan Year, the amount of additional life
insurance (equal to 3 or 4 times the increase in Base Salary rounded up to the
next $1,000 as defined in 5.1) will be provided through the Company's group term
life insurance plan. The additional life insurance benefit that is




provided through the Company's group term life insurance plan pursuant to the
preceding sentence will be provided under the Plan as of the first day of the
immediately following Plan Year, subject to the Life Insurance Company's
underwriting requirements and provided that the Eligible Employee does not have
a Separation from Service on or before such date.
5.3
The owner of the Insurance Policy is the Participant unless otherwise designated
by the Participant. The cash value of the Insurance Policy belongs to the owner.
Beneficiary designations are made by the owner of the Insurance Policy and may
be changed at any time. Upon termination of employment, the Insurance Policy may
be continued by the policy owner.

5.4
Atretirement, the Death Benefit will continue at a reduced level equal to 30% of
the pre-retirement Death Benefit. Notwithstanding the foregoing, no portion of
the pre-retirement Death Benefit will be continued for any Participant who has a
Separation from Service after April 1, 2011. Participants are eligible to
continue at their own expense all or a part of the Death Benefit that does not
continue into retirement, subject to Life Insurance Company provisions.





Section 6. Company's Reimbursement of Premiums


6.1
Subject to Sections 6.2 and 6.3, the Company shall Reimburse a Participant for
all Required Insurance Premiums.



Any Required Insurance Premiums shall be Reimbursed in the quarter of the Plan
Year in which Section 7.1 or, if applicable, Section 7.3 below contemplates that
they will be paid to the Life Insurance Company. Within the meaning of Treasury
Regulation section 1.409A-3(i)(1)(iv), the amount of Required Insurance Premiums
eligible for reimbursement during a Participant's taxable year may not affect
the amount of Required Insurance Premiums eligible for reimbursement in any
other taxable year, and the in-kind benefits provided pursuant to the Plan
during a Participant's taxable year may not affect the in-kind benefits to be
provided pursuant to the Plan in any other taxable year. In addition to any
other limitations and restrictions that apply pursuant to the Plan, and
notwithstanding any provision of the Plan to the contrary, payment of each
Reimbursement is subject to the condition that (a) the Participant must be
actively employed


5



in the calendar year in which the Reimbursement in question is paid or, if a
Reimbursement is paid on or after January 1 and on or before March 15 of a
calendar year, must be actively employed in such January 1 to March 15 period or
in the immediately preceding calendar year, and must not have had a Separation
from Service before the calendar year in which the Reimbursement in question is
paid, unless the Reimbursement in question is paid on or after January 1 and on
or before March 15 of a calendar year, in which case must not have had a
Separation from Service before the immediately preceding calendar year, or (b)
the Participant must have attained age 55 and at least ten (10) years of service
with the Company and/or an Affiliate on or before the date on which such
Reimbursement is paid and before a Separation from Service.
6.2
Except as provided in Section 6.3, the Company shall cease Reimbursing the
Required Insurance Premiums as of the end of the Plan Year quarter in which any
of the following occurs:

(a)    a Participant Separates from Service, or


(b)
a Participant obtains a loan or withdraws any portion of the cash surrender
value under the Insurance Policy, or

(c)
six months after the commencement of an unpaid leave of absence, or



(d)
two years after the Participant is first absent from work because of a
disability.



6.3
If a Participant who has at least ten (10) years of service with the Company
and/or an Affiliate attains age fifty- five (55) before a Separation from
Service occurs, the Company shall continue to Reimburse any Required Insurance
Premiums in accordance with Section 6.1 during the lifetime of the Participant
unless and until the Plan is amended to provide otherwise pursuant to Section
9.1 or the Participant obtains a loan or withdraws any portion of the cash
surrender value under the Insurance Policy. The Reimbursement described in the
preceding sentence shall not apply to any Participant who has a Separation from
Service after April 1, 2011, other than a Participant who has at least ten (10)
years of service with the Company and/or an Affiliate and who attains age
fifty-five (55) on or prior to December 31, 2011.



6



6.4
If the Company ceases to Reimburse Required Insurance Premiums for any reason
including those in Section 6.2, the policy owner may continue paying the premium
on his own, may borrow against the policy to pay premiums, or may cash in the
policy.





Section 7. Required Insurance Premiums


7.1
Prior to a Participant's Separation from Service or, if earlier, the later of
(a) the end of the Plan Year in which the Participant attains age sixty-five
(65), or (b) the end of the Plan Year in which the minimum period necessary to
avoid having the Insurance Policy classified as a modified endowment contract
under Code section 7702A ends, the Required Insurance Premiums for any Plan Year
shall be the quarterly insurance premiums that as of the beginning of such Plan
Year are required to be paid to the Life Insurance Company on the first day of
each quarter during such Plan Year (i.e., July 1, October 1, January 1 and April
1) to provide the Participant with the Death Benefit under the Insurance Policy
through age one hundred (100), assuming that the Insurance Policy is to be
funded only with quarterly premiums in the same amount and on the same quarterly
payment dates through the end of the Plan Year in which the Participant attains
age sixty-five (65), or, if later, the end of the Plan Year in which ends the
minimum period necessary to avoid having the Insurance Policy classified as a
modified endowment contract under Code section 7702A (hereinafter the "MEC
Period"). For purposes of determining the Required Insurance Premiums for any
Plan Year commencing prior to a Participant's Separation from Service or, if
earlier, the attainment of age sixty-five (65), the Life Insurance Company shall
assume that the amount of the Death Benefit described in Section 5.1 shall
continue to be provided through the Plan Year in which the Participant will
attain age sixty-five (65) and that thereafter the reduced Death Benefit
described in Section 5.4 shall continue through age one hundred (100). The
Required Insurance Premiums for any Plan Year shall be determined by the Life
Insurance Company in advance of the beginning of such Plan Year, and its
determination shall be final, conclusive and binding. This annual determination
by the Life Insurance Company shall be based on the Life Insurance



7



Company's interest crediting rate, mortality charge rate and administrative
charge rate applied to all policyholders of the Life Insurance Company with the
same type of Insurance Policy provided under this Plan as of the beginning of
the Plan Year in question.
7.2
If a Participant who has at least ten (10) years of service with the Company
and/or an Affiliate Separates from Service after attaining age fifty-five (55),
but before attaining age sixty-five (65), or, if later, the end of the MEC
Period, the Life Insurance Company shall annually make the same determination as
described in Section

7.1 through the end of the Plan Year in which the Participant attains age
sixty-five (65), or, if later, the end of the Plan Year in which the MEC Period
ends, for purposes of determining the Participant's Required Insurance Premiums.
7.3
After the end of the Plan Year in which a Participant attains age sixty-five
(65), or, if later, in which the MEC Period ends, the Required Insurance
Premiums (if any) for any Plan Year shall be the quarterly insurance premiums
determined by the Life Insurance Company in advance of such Plan Year, that if
paid to the Life Insurance Company in substantially equal payments on the first
day of each quarter during such Plan Year (i.e., July 1, October 1, January 1
and April 1) and the immediately following Plan Year (i.e., over a two-Plan Year
period) or, if longer, paid to the Life Insurance Company in substantially equal
quarterly payments in such Plan Year and each subsequent Plan Year commencing
during the MEC Period, would be required to maintain the Death Benefit through
age one-hundred (100), using the same assumptions prescribed in the last
sentence of Section 7.1 as of the beginning of such Plan Year; provided,
however, that there shall be no such Required Insurance Premiums pursuant to
this Section 7.3 for any Plan Year on or before July 1 of which the Participant
Separated from Service with less than ten (10) years of service with the Company
and/or an Affiliate or before attaining age fifty-five (55). The Required
Insurance Premiums determined under this Section 7.3 for any Plan Year (if any)
shall be determined as of the beginning of each such Plan Year and any Required
Insurance Premiums for any subsequent Plan Year shall be based solely on the
separate determination for each such



8








subsequent Plan Year (i.e., a separate determination will be made for each Plan
Year regardless of whether the



determination with respect to a prior Plan Year was based on premiums being paid
over more than one Plan Year). If a Participant continues working beyond age
sixty-five (65) (i.e., has not experienced a Separation from Service), for
purposes of determining the Required Insurance Premiums for any Plan Year
commencing thereafter and prior to the Participant's Separation from Service,
the Life Insurance Company shall assume that the amount of the Death Benefit
described in Section 5.1 shall continue to be provided through the end of such
Plan Year and that thereafter the reduced Death Benefit described in Section 5.4
shall continue through age one hundred (100).
7.4
Subject to the last sentence of Section 6.1 above, if a Participant Separates
from Service before attaining age fifty- five (55) or ten (10) years of service
with the Company and/or an Affiliate, there shall be no Required Insurance
Premiums after the quarter of the Plan Year in which such Separation from
Service occurs.

7.5
Notwithstanding the preceding provisions of this Section 7 (other than Section
7.4), if a Participant obtains a loan or withdraws any portion of the cash
surrender value under the Insurance Policy before his or her death, the
Participant will no longer be eligible to participate in the Plan and there
shall be no Required Insurance Premiums after the quarter of the Plan Year in
which such loan or withdrawal occurs.





Section 8. Sole Life Insurance Benefit


Notwithstanding anything to the contrary in any benefit materials or summary
plan descriptions, a Participant in the Plan shall have no rights to any
benefits under any other group life insurance program funded in whole or in part
by the Company or any of its Affiliates.




Section 9. Miscellaneous


9.1
Notwithstanding any other provision herein to the contrary, the Plan may be
amended or





9








terminated at any time and in any respect by the vote of a majority of the
members of the Benefits Committee or by the unanimous written consent of the
members of the Benefits Committee.
9.2
The Benefits Committee shall, in its sole discretion, interpret and construe the
Plan's terms and provisions and




determine an individual's eligibility for benefits. Any interpretations,
constructions or determinations made by the Benefits Committee in good faith
shall be final and binding on all parties.
9.3
Circumstances not specifically covered in this Plan document will be reviewed by
the Benefits Committee and the Benefits Committee in its discretion will apply
such rules as it deems appropriate.





Section 10. Section 409A Provisions


10.1
A Participant's right to the Reimbursements provided by Section 6.1 and Section
6.3 shall be treated as a right to a series of separate payments for purposes of
Code section 409A, including without limitation for purposes of the short-term
deferral rule set forth in Treasury Regulation section 1.409A-1(b)(4).

10.2
Any provision of the Plan to the contrary notwithstanding, if any payments or
benefits under the Plan to or on behalf of a specified employee within the
meaning of Treasury Regulation section 1.409A-1(i)(“Specified Employee”) are
deferred compensation subject to section 409A of the Code and are deemed to be
made due to a Separation from Service, then any such payments or benefits that
would otherwise be paid or provided during the six-month period following such
Separation from Service shall not be paid or provided during such six month
period but instead shall be accumulated (within the meaning of Treasury
Regulation section 1.409A- 3(i)(2)(ii)) and paid or provided on the first day of
the seventh month following the date of such Separation from Service (or, if
earlier, within 14 days after the death of the specified employee). For the
avoidance of doubt, the preceding sentence shall apply to any amount or benefit
(and only to any amount or benefit) to be paid or provided pursuant to this Plan
to which Code section 409A(a)(2)(B)(i)



10








(relating to Specified Employees) applies, and shall not apply to any payment or
benefit that is not subject to Code section 409A as a result of Treasury
Regulation section 1.409A-1(b)(4) (relating to short-term deferrals), Treasury
Regulation section 1.409A-1(b)(9) (relating to separation pay plans), or
otherwise.
10.3
If at any time during the 12-month period ending on any “specified employee
identification date”, which shall be December 31, a person who participates in
or has any legally binding right, contingent or otherwise, under this




Plan (a “Plan Participant”), is in Salary Grade 20 or above or meets the
requirements of Code section 416(i)(1)(A)(ii) or (iii) (applied in accordance
with the Treasury Regulations thereunder and disregarding Code section
416(i)(5)), then the Plan Participant shall be treated as a Specified Employee
for purposes of Section
10.2 above for the entire 12-month period beginning on the “specified employee
effective date”, which shall be the January 1 that immediately follows such
specified employee identification date, unless the Board of Directors or the
CMDC at any time prescribes a different method of identifying service providers
who will be subject to the six month delay required by section 409A(a)(2)(B)(i)
of the Code (the “Six Month Delay”) in accordance with Treasury Regulation
section 1.409A-1(i) or the transition rules and official guidance under Code
section 409A (a “Different Identification Method”) or elects a different
specified employee identification date or specified employee effective date or
makes any other election that may be made in accordance with Treasury Regulation
section 1.409A-1(i) or the transition rules and official guidance under Code
section 409A (a “Different Election”), in which case whether the Plan
Participant shall be treated as a Specified Employee shall be determined in
accordance with any such Different Identification Method so prescribed and any
such Different Election so made by the Board of Directors or the CMDC. By
participating or continuing to participate in this Plan or accepting any legally
binding right or benefit under this Plan, each Plan Participant irrevocably (a)
consents to any such Different Identification Method that the Board of Directors
or CMDC may prescribe at any time




11








and any such Different Election that the Board of Directors or CMDC may make at
any time for purposes of identifying the service providers who will be subject
to the Six Month Delay with respect to payments under this Plan, and (b) agrees
that the Plan Participant's consent to any such Different Identification Method
or Different Election shall be as effective as if such Different Identification
Method or Different Election were fully set forth herein, and (c) waives any
right he or she may have to consent to the Different Identification Method or
Different Election in question if for any reason the Plan Participant's consent
to such Different Identification Method or Different Election is not legally
effective.



10.4 Any payments that may be made and benefits that may be provided pursuant to
this Plan are intended to qualify for an exclusion from section 409A of the Code
(including without limitation the exclusion for short-term deferrals under
Treasury Regulation section 1.409A-1(b)(4)) and/or are intended to meet the
requirements of section 409A(a)(2), (3) and (4) of the Code, so that none of the
payments that may be made and benefits that may be provided pursuant to this
Plan will be includible in any Plan Participant's federal gross income pursuant
to section 409A(a)(1)(A) of the Code. This Plan shall be administered,
interpreted and construed to carry out such intentions, and any provision of
this Plan that cannot be so administered, interpreted and construed shall to
that extent be disregarded. However, the Company does not represent, warrant or
guarantee that any payments that may be made and benefits that may be provided
pursuant to this Plan will not be includible in any Plan Participant's federal
gross income pursuant to section 409A(a)(1)(A) of the Code, nor does the Company
make any other representation, warranty or guaranty to any Plan Participant as
to the tax consequences of this Plan or of participation in this Plan.




Effective October 1, 1992


Amended December 30, 2007


Amended December 31, 2007




12








Amended December 31, 2008


Amended April 1, 2011






13



